Memorandum. The judgment of the Appellate Division should be reversed, without costs, and the matter remitted to Special Term with directions to remand to the respondent State Department of Social Services for a new hearing.
*722Respondent discontinued petitioner’s public assistance grant until she - sells her 1972 automobile and utilizes the resources toward her income. The determination was based on findings that the automobile was not an essential resource because public transportation was available to petitioner and that moneys could be realized from its sale which would either eliminate or reduce petitioner’s need for public assistance. Neither of these findings is supported by substantial evidence on the record. On a new hearing it will be necessary to establish the availability of transportation and that the automobile is a currently valuable asset whose sale would result in a cash surplus which could then be applied to petitioner’s needs.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Rabin and Stevens concur.
Judgment reversed, without costs, and the matter remitted to Special Term for further proceedings in accordance with the memorandum herein.